Citation Nr: 0633366	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 19, 
2004, for the grant of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In a March 2004 letter, 
the veteran was given specific notice of his rights and 
responsibilities with respect to reopening his claim for 
service connection for a right knee disability.  The veteran, 
however, was not provided notice regarding the assignment of 
an effective date.  The Board concludes that the effect of 
this notice deficiency is prejudicial to the veteran.  Given 
notice of how the effective date is determined, the veteran 
may have provided an argument/evidence demonstrating 
entitlement to an earlier effective date.  Therefore, this 
matter must be remanded so that proper notice may be provided 
to the veteran and any necessary development performed.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
notice must contain the provisions with 
respect to the assignment of effective 
dates.  In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not 
satisfied with the result, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


